358 U.S. 99 (1958)
HOTEL EMPLOYEES LOCAL NO. 255, HOTEL AND RESTAURANT EMPLOYEES AND BAR-TENDERS INTERNATIONAL UNION, ET AL.
v.
LEEDOM, CHAIRMAN, NATIONAL LABOR RELATIONS BOARD, ET AL.
No. 21.
Supreme Court of United States.
Argued November 10, 1958.
Decided November 24, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
J. W. Brown argued the cause for petitioners. With him on the brief were Ben Gettler and Jonas B. Katz.
Dominick L. Manoli argued the cause for respondents. With him on the brief were Solicitor General Rankin, Jerome D. Fenton and Thomas J. McDermott.
Thomas F. Daly and Charles W. Merritt filed a brief for the American Hotel Association, as amicus curiae, urging affirmance.
PER CURIAM.
We believe that dismissal of the representation petition on the sole ground of the Board's "long standing policy not to exercise jurisdiction over the hotel industry" as a class, is contrary to the principles expressed in Office Employes v. Labor Board, 353 U.S. 313, 318-320 (1957). The judgment is therefore reversed and the case remanded to the Court of Appeals for proceedings not inconsistent herewith.